Citation Nr: 0021945	
Decision Date: 08/17/00    Archive Date: 08/23/00

DOCKET NO.  97-17 266	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for hypercholesterolemia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Tierney, Counsel



INTRODUCTION

The veteran served on active duty from December 1975 to 
September 1996.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a January 1997 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Albuquerque, New Mexico.  The veteran appealed the 
denials of service connection for bilateral hearing loss, 
tinnitus, hypercholesterolemia, and mitral valve prolapse.  
During the pendency of this appeal, the RO granted service 
connection for mitral valve prolapse in the rating decision 
of April 1997.  Accordingly, that issue is no longer before 
the Board.  

In a decision dated in May 1998, the Board denied service 
connection for bilateral hearing loss and tinnitus, finding 
the claims not well grounded.  In addition, the Board 
remanded the issue of entitlement to service connection for 
hypercholesterolemia for further development.  The requested 
development has been completed and the case is ready for 
appellate review.


FINDING OF FACT

Hypercholesterolemia is a laboratory finding of a high level 
of cholesterol in the blood and is not an injury or disease 
resulting in disability within the meaning of applicable VA 
regulations.


CONCLUSION OF LAW

The claim for service connection for hypercholesterolemia is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).



REASONS AND BASES FOR FINDING AND CONCLUSION

In reviewing any claim for VA benefits the initial question 
is whether the claim is well grounded.  The veteran has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  See 38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 
Vet. App. 69, 73 (1995).  A well-grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
[section 5107]."  See Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1991).  If not, the claim must be denied and there is no 
further duty to assist the veteran with the development of 
evidence pertaining to that claim.  See 38 U.S.C.A. 
§ 5107(a).

The term "disability" as used for VA purposes refers to 
impairment of earning capacity.  See Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).  Hypercholesterolemia does not 
necessarily cause any impairment of earning capacity and is 
not a disease entity.  The record does not include any 
competent medical evidence that the veteran currently has a 
disability associated with hypercholesterolemia.  At the most 
recent VA examination in September 1998, the examiner noted 
that the veteran's claims file had been reviewed.  The 
examiner found that the veteran did have 
hypercholesterolemia.  The examiner further noted that the 
condition of hypercholesterolemia had not caused any 
disability whatsoever.  In fact, in VA Form 9, dated in May 
1997, the veteran noted that he was in good physical 
condition and indicated that hypercholesterolemia should be 
service connected because it had been diagnosed and he was 
concerned as to its side effects related to heart disease.

The evidence does not show that the veteran has a current 
disability related to the diagnosed hypercholesterolemia, and 
that condition is not considered to be a disease or injury 
for which service connection may be granted.  Accordingly, 
the Board concludes that the claim for service connection for 
hypercholesterolemia is not well grounded and must be denied.


ORDER

Service connection for hypercholesterolemia is denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 
- 4 -


- 1 -


